     Case 1:19-cr-00109-DAD-BAM Document 112 Filed 04/27/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   JUSTIN GILIO
     LAURA BERGER
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, California 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6   Attorneys for Plaintiff
     United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           Case No. 1:19-CR-00109-DAD-BAM

12                                      Plaintiff,        FINAL ORDER OF FORFEITURE

13                               v.

14    JOHN JACOB GULLATT III,

15                                      Defendant.

16

17            WHEREAS, on December 22, 2020, the Court entered a Preliminary Order of

18   Forfeiture, forfeiting to the United States all right, title, and interest of defendant John Jacob

19   Gullatt, III in the following property:

20                     a. Black and silver Sig Sauer P220 Equinox handgun with serial number

21                          37A033546; and

22                     b. All ammunition and firearms seized in this case.

23            AND WHEREAS, beginning on January 18, 2021, for at least thirty (30) consecutive

24   days, the United States published notice of the Court’s Order of Forfeiture on the official

25   internet government forfeiture site www.forfeiture.gov. Said published notice advised all third

26   parties of their right to petition the Court within sixty (60) days from the first day of

27   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

28   the forfeited property;
     FINAL ORDER OF FORFEITURE                           1
     Case 1:19-cr-00109-DAD-BAM Document 112 Filed 04/27/21 Page 2 of 2


 1            AND WHEREAS, the United States sent direct written notice by certified mail to the

 2   following individuals known to have an alleged interest in the above-described property:

 3                     a.        Alan Scher: A notice letter was sent via certified mail to Alan Scher at 940

 4   Atrium Road, Fernley, NV 89408 on March 19, 2021. The PS Form 3811 (certified mail “green

 5   card” showing delivery of mail) was signed by Alan Scher on March 24, 2021.

 6            AND WHEREAS, the Court has been advised that Alan Scher has not filed a claim to

 7   the subject property and the time for him to file a claim has expired.

 8            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 9   subject property and the time for any person or entity to file a claim has expired.

10            Accordingly, it is hereby ORDERED and ADJUDGED:

11            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

12   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

13   924(d)(1) and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right,

14   title, and interest of John Jacob Gullatt, III and Alan Scher.

15            2.       All right, title, and interest in the above-listed property shall vest solely in the

16   name of the United States of America.

17            3.       The U.S. Customs and Border Protection shall maintain custody of and control

18   over the subject property until it is disposed of according to law.

19   IT IS SO ORDERED.
20
         Dated:       April 27, 2021
21                                                          UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                              2
